DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6-11, claim 1 recites a multilayer structure for the creation of a multipurpose sports floor covering, the multilayer structure being a roll form.  Since the multilayer structure is in a roll form, it is unclear if Applicants are claiming that the structure when used for the creation of a multipurpose sports floor covering is still in roll form or when used for the creation of a multipurpose sports floor covering, the multilayer structure is unrolled. Note that Applicants’ specification does not appear to distinguish that once in roll form, the structure is intended to be unrolled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/170274 to Lombaert, with US Pub. No. 2017/0058537 cited as the equivalent, in view of US Pub. No. 2012/0196098 to Duyck.
Regarding claims 1, 6, 7, 9 and 11, Lombaert recites panels for wall or floor coverings comprising two or more thermoplastic layers including at least one thermoplastic substrate layer and at least one top layer comprising at least a décor layer, a print layer and a transparent wear layer, and wherein both the thermoplastic substrate layer and the top layer are provided with a reinforcement layer (Lombaert, Abstract).  Lombaert teaches that the printed décor or décor layer with print layer may consist of a printed plastic film with a thickness ranging between 0.1 mm and 1.0 mm, and is preferably a hard PVC film with a low content of plasticizers, wherein preferably the PVC film does not comprise plasticizers (Id, paragraph 0024).  Lombaert teaches that instead of PVC, polyester (PET) can also be used (Id., paragraph 0064).  Lombaert teaches that the substrate layer comprises a PVC foam (Id., paragraph 0031).  Lombaert teaches that the panel is further provided with a protective lacquer layer (Id., paragraph 0034).  Lombaert teaches that the panel comprises essentially a top layer and substrate layer, wherein said layers enclose a reinforcement layer (Id., paragraph 0029), such as a glass fiber fleece, for example a nonwoven (Id., paragraphs 0044, 0045).  Lombaert teaches that the glass fiber is pre-treated with an adhesive additive which is intended to improve the adhesive between glass fibers and the thermoplastic matrix (Id., paragraphs 0046, 0060). Lombaert teaches that the thermoplastic melt is at least partially pressed through the fiber material (Id., paragraph 0060).
Lombaert does not appear to teach the claimed stiffness and Young’s modulus.  However, Lombaert teaches that the PVC layer is intended in a panel with high rigidity having preferably between 0 and 3% by weight plasticizers, or high flexibility with plasticizers comprising between 5 and 12% by weight (Lombaert, paragraph 0051).  Note that Applicants’ specification does not appear to recite any particular PVC or polyethylene terephthalate which is unique to the claimed properties.  Additionally, Lombaert establishes that polyester (PET) is a suitable thermoplastic alternative to PVC.  Therefore, one of ordinary skill would recognize that the polyester (PET) would be expected to have substantially similar rigidity properties as PVC.  Note that if the claimed stiffness and Young’s modulus are not necessarily present in the PVC or polyethylene terephthalate, Applicants bear the burden of establishing the reasons why such properties are not necessarily present, and the claims may be subject to a 35 U.S.C. 112(a) enablement rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the panel of Lombaert, wherein the thermoplastic layers comprise PVC or polyester (PET) having a stiffness and Young’s modulus, such as within the claimed ranges, by varying the amount of plasticizer such as within the claimed range, as suggested by Lombaert, motivated by the desire of forming a conventional panel having the desired properties, such as rigidity, suitable for the intended application. 
Lombaert does not appear to teach the multilayer structure being in a roll form.  However, Lombaert suggests that the materials, such as the thermoplastics, can be semi-rigid or possibly soft, if the panel is desired to comprise high flexibility (Lombaert, paragraph 0051).  Additionally, Duyck teaches a similar plate shaped product comprising a first intermediate product and a second intermediate carrier product, wherein the first product comprises a carrier, a plastic printing layer, a decorative print layer and a plastic protective layer, and the second carrier product comprises a backing layer a carrier, and optionally foam layers (Duyck, Abstract, paragraphs 0038-0040, 0048-0050).  Duyck teaches that the plate shaped product refers to products such as floor products, wall products, ceiling products or alike (Id., paragraphs 0002, 0033, 0035).  Duyck teaches that the product may have the shape of a floor tile or plank or may be provided in a roll form (Id., paragraph 0035).  It is reasonable for one of ordinary skill to expect that a roll form may provide increased storage and transport options.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the panel of Lombaert, wherein the product is provided in a roll form, as taught by Duyck, motivated by the desire of forming a conventional flooring panel comprising a structure known in the art as being predictably suitable for such applications, where a roll form would predictably allow for more convenient storage and transport.
Regarding claim 11, since Lombaert teaches that the panel is further provided with a protective lacquer layer and the layers are bonded, the top layers are integrated into the thicknesses of the layers.

Claims 1, 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,854,144 to Hawley in view of US Pub. No. 2014/0329062 to Song and Duyck
Regarding claims 1, 6, 7, 9 and 11, Hawley teaches a cushioned liner laminate having a smooth top and a continuous non-slip foam bottom (Hawley, Abstract).  Hawley teaches that the laminate comprises a top layer 12, an adhesive 20, a non-woven fabric intermediate layer 14, and a bottom foam layer 16 (Id., column 2 line 63 to column 3 line 52, claim 1).  Hawley teaches that the top layer is a decorative continuous sheet, including a printed polyvinyl chloride plastic sheet approximately 0.004 inches to 0.008 inches thick (Id., column 3 lines 3-8, claim 7).  
Hawley does not appear to teach the claimed stiffness and Young’s modulus.  However, Applicants’ specification does not appear to recite any particular PVC which is unique to the claimed properties.  Additionally, Hawley does not recite that the top layer comprises any plasticizer. Therefore, the claimed properties would appear to be inherent to the film of top layer of Hawley.  However, if the claimed stiffness and Young’s modulus are not necessarily present in the polyvinyl chloride of Hawley, Applicants bear the burden of establishing the reasons why such properties are not necessarily present, and the claims may be subject to a 35 U.S.C. 112(a) enablement rejection.
Hawley teaches that the foam layer is a polyurethane foam (Hawley, column 3 lines 10-22).  Hawley does not appear to teach the claimed upper wear layer including a surface layer, and the foam being a polyvinyl chloride foam.  However, Song teaches a similar laminate for use on floors, including a base layer of foam plastic material bonded to an upper substrate layer (Song, Abstract).  Song teaches that the laminate includes a transparent or semi-transparent abrasion resistant wear layer 36 through which design layer 34 can be viewed (Id., paragraph 0024).  Song teaches that the wear layer protects the design pattern, especially when the tile is used as a floor tile (Id.).  Song teaches that the laminate includes foam base layer 14, wherein suitable foam plastic materials include polyurethane and polyvinyl chloride (Id., paragraph 0043).  Song teaches that polyvinyl chloride foam materials are especially suitable for forming the foam base layer because they are chemically stable, corrosion resistant, and have excellent flame-retardant properties (Id., paragraph 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cushioned liner laminate of Hawley, wherein the laminate is used as a flooring and additionally includes a transparent wear layer on the surface, and substituting the foam of Hawley with a polyvinyl chloride foam, as taught by Song, motivated by the desire of forming a conventional liner laminate comprising a known structure and functionally equivalent foam such that the laminate comprises additional properties, such as wear resistance and corrosion resistance, suitable for the intended application. 
Hawley does not appear to teach the laminate being in a roll form.  However, Duyck teaches a similar plate shaped product comprising a first intermediate product and a second intermediate carrier product, wherein the first product comprises a carrier, a plastic printing layer, a decorative print layer and a plastic protective layer, and the second carrier product comprises a backing layer a carrier, and optionally foam layers (Duyck, Abstract, paragraphs 0038-0040, 0048-0050).  Duyck teaches that the plate shaped product refers to products such as floor products, wall products, ceiling products or alike (Id., paragraphs 0002, 0033, 0035).  Duyck teaches that the product may have the shape of a floor tile or plank or may be provided in a roll form (Id., paragraph 0035).  It is reasonable for one of ordinary skill to expect that a roll form may provide increased storage and transport options.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the laminate of the prior art combination, wherein the product is provided in a roll form, as taught by Duyck, motivated by the desire of forming a conventional flooring panel comprising a structure known in the art as being predictably suitable for such applications, where a roll form would predictably allow for more convenient storage and transport.
Regarding claim 7, Hawley does not recite that the top layer comprises any plasticizer.  

Claims 1, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley in view of Song, Duyck and US Pub. No. 2009/0274919 to Tian.
Regarding claims 1, 6- 9 and 11, the teachings of the prior art combination set forth above are incorporated herein. The prior art combination teaches that the top layer is preferably a decorative continuous sheet having decorative patterns printed thereon (Hawley, column 3 lines 3-9).  The prior art combination does not appear to teach the top layer being a polyethylene terephthalate film and the claimed copolyester layer. However, Tian teaches a resilient tile including at least one base layer, at least one film layer, and a topcoat (Tian, Abstract).  Tian teaches that the film layer is a polyethylene terephthalate (Id., Abstract, claims 9-11), wherein at least one of the film layers may be clear and/or back printed (Id., paragraph 0011).  Tian teaches that the base layer comprises a polymeric binder, such as a thermoplastic polyester (Id., paragraph 0012).  Tian teaches that the polyester resin may be of a high molecular weight, wherein a suitable polyester resin includes a copolyester (Id.).  Tian teaches that the resilient flooring product integrates bio-based material into polymeric binder systems thereby reducing reliance on fossil fuels (Id., paragraph 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flooring laminate of the prior art combination, wherein the printed film layer is a polyethylene terephthalate film bonded to a copolyester binder layer, as taught by Tian, motivated by the desire of forming a conventional flooring laminate comprising a printed layer and a binder layer known in the art as being predictably suitable for similar flooring applications. 
The prior art combination does not appear to teach the claimed stiffness and Young’s modulus.  However, Applicants’ specification does not appear to recite any particular polyethylene terephthalate which is unique to the claimed properties.  Therefore, the claimed properties would appear to be inherent to the film of top layer of the prior art combination.  Additionally, if the claimed stiffness and Young’s modulus are not necessarily present in the polyethylene terephthalate of the prior art combination, Applicants bear the burden of establishing the reasons why such properties are not necessarily present, and the claims may be subject to a 35 U.S.C. 112(a) enablement rejection.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Duyck, as applied to claims 1, 6, 7, 9 and 11, and further in view of US Pub. No. 2009/0274919 to Tian.
Regarding claim 8, Lombaert teaches that the film may comprise polyester (PET).  Note that PET is ordinarily known in the art as polyethylene terephthalate.  Additionally, Lombaert teaches laminating the layers with a liquid adhesive and/or a thermoplastic melt (Lombaert, paragraphs 0061-0065). Lombaert does not appear to teach the claimed copolyester layer. However, Tian teaches a resilient tile including at least one base layer, at least one film layer, and a topcoat (Tian, Abstract).  Tian teaches that the film layer is a rigid film including polyethylene terephthalate (Id., Abstract, claims 9-11).  Tian teaches that the base layer comprises a polymeric binder, such as a thermoplastic polyester (Id., paragraph 0012).  Tian teaches that the polyester resin may be of a high molecular weight, wherein a suitable polyester resin includes a copolyester (Id.).  Tian teaches that the resilient flooring product integrates bio-based material into polymeric binder systems thereby reducing reliance on fossil fuels (Id., paragraph 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the panel of the prior art combination, wherein the polyester (PET) film layer is bonded to a copolyester binder layer, as taught by Tian, motivated by the desire of forming a conventional flooring panel comprising a binder layer known in the art as being predictably suitable for similar flooring applications. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Duyck, as applied to claims 1, 6, 7, 9 and 11, and further in view of US Pub. No. 2012/0009377 to Dodge.
Regarding claim 10, Lombaert teaches the incorporation of reinforcement layers.  However, Lombaert does not appear to teach a reinforcement mesh.  Dodge teaches a recyclable surface covering including several layers bonded to one another (Dodge, Abstract).  Dodge teaches that the covering includes a facing layer bonded to a backing material via a bonding material (Id., paragraph 0079).  Dodge teaches that a reinforcing layer is added to the surface layer, the base layer or any pre-lamination layer (Id., paragraph 0112), or a reinforcing layer between the backing material and the facing material (Id., paragraph 0151), wherein the reinforcing layer may be in the form of a woven layer, non-woven layer, web, and/or scrim (Id., paragraph 0152).  Dodge teaches that the reinforcing layer serves to resist extension and stretching of the floor tile in its two major dimensions (Id.).  Note that a woven layer or scrim would appear to be within the scope of the claimed mesh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the panel of the prior art combination, substituting the nonwoven reinforcement layer with a woven or scrim layer, as taught by Dodge, motivated by the desire of forming a conventional panel comprising a reinforcement layer known in the art as being functionally equivalent and predictably suitable for flooring applications.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hawley in view of Song and Duyck, as applied to claims 1, 6, 7, 9 and 11, and further in view of Dodge.
Regarding claim 10, the prior art combination teaches a non-woven fabric layer but does not appear to teach a reinforcement mesh.  Dodge teaches a recyclable surface covering including several layers bonded to one another (Dodge, Abstract).  Dodge teaches that the covering includes a facing layer bonded to a backing material via a bonding material (Id., paragraph 0079).  Dodge teaches that a reinforcing layer is added to the surface layer, the base layer or any pre-lamination layer (Id., paragraph 0112), or a reinforcing layer between the backing material and the facing material (Id., paragraph 0151), wherein the reinforcing layer may be in the form of a woven layer, non-woven layer, web, and/or scrim (Id., paragraph 0152).  Dodge teaches that the reinforcing layer serves to resist extension and stretching of the floor tile in its two major dimensions (Id.).  Note that a woven layer or scrim would appear to be within the scope of the claimed mesh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flooring laminate of the prior art combination, substituting the nonwoven reinforcement layer with a woven or scrim layer, as taught by Dodge, motivated by the desire of forming a conventional flooring laminate comprising a reinforcement layer known in the art as being functionally equivalent and predictably suitable for flooring applications.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hawley in view of Song, Duyck and Tian, as applied to claims 1, 6-9 and 11, and further in view of Dodge.
Regarding claim 10, the prior art combination teaches a non-woven fabric layer but does not appear to teach a reinforcement mesh.  Dodge teaches a recyclable surface covering including several layers bonded to one another (Dodge, Abstract).  Dodge teaches that the covering includes a facing layer bonded to a backing material via a bonding material (Id., paragraph 0079).  Dodge teaches that a reinforcing layer is added to the surface layer, the base layer or any pre-lamination layer (Id., paragraph 0112), or a reinforcing layer between the backing material and the facing material (Id., paragraph 0151), wherein the reinforcing layer may be in the form of a woven layer, non-woven layer, web, and/or scrim (Id., paragraph 0152).  Dodge teaches that the reinforcing layer serves to resist extension and stretching of the floor tile in its two major dimensions (Id.).  Note that a woven layer or scrim would appear to be within the scope of the claimed mesh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flooring laminate of the prior art combination, substituting the nonwoven reinforcement layer with a woven or scrim layer, as taught by Dodge, motivated by the desire of forming a conventional flooring laminate comprising a reinforcement layer known in the art as being functionally equivalent and predictably suitable for flooring applications.

Response to Arguments
Applicants’ arguments filed September 12, 2022, have been fully considered but they are not persuasive. Applicants argue that as can be demonstrated by the publication EP 206329 and the Materials Data book, sports flooring comprises a layer with a Young’s modulus between 0.03 and 0.6/mm2 or ranging from 0.2 GPa to about 8 GPa.  Therefore, Applicants argue that Lombaert does not necessarily have a Young’s modulus falling within the claimed range.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Lombaert is relied on to teach a film layer used in similar flooring applications, comprising a polyvinyl chloride or polyethylene terephthalate having an amount of plasticizer within the claimed range as set forth in claim 7.  As set forth in the Rejection, Applicants’ specification does not appear to recite any particular PVC or polyethylene terephthalate which is unique to the claimed properties Therefore, Lombaert teaches a film layer within the scope of the claimed invention and the film layer would be expected to comprise the claimed properties.
Although Applicants rely on EP 206329, the reference clearly indicates that layer 2 is a “highly elastic layer” (see EP 206329 at paragraph 0013).  Neither the reference, Applicants’ specification nor the prior art references requires the film layer to be elastic to any degree.  Lombaert specifically recites the effect of plasticizers, as a PVC layer with high rigidity has between 0 and 3% by weight plasticizers, or high flexibility with plasticizers comprising between 5 and 12% by weight.  One of ordinary skill would reasonably conclude that a “highly elastic layer” would comprise plasticizers, and that the amount of plasticizers would be outside the claimed range of less than 10%, and the amount set forth in the prior art.
Regarding the Materials Data book, although various polymers are set forth, Applicants appear to be generally relying on “thermoplastics” and “thermosets” as showing the potential Young’s Modulus values which may or may not overlap with the claimed values.  However, the chart clearly indicates Young’s Modulus values for polymers which overlap with the claimed values.  Additionally, there is no indication in the chart of the specifically relied on polyvinyl chloride and polyethylene terephthalate, both of which are claimed, and the corresponding Young’s Modulus values.  Therefore, Applicants’ reliance on the charts is not persuasive or at best, is inconclusive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786